

114 S2243 IS: Fruit and Vegetable Access for Children Act
U.S. Senate
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2243IN THE SENATE OF THE UNITED STATESNovember 5, 2015Mr. Johnson (for himself, Mr. Donnelly, Mr. Coats, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the fresh fruit and vegetable program under the Richard B. Russell National School Lunch
			 Act to include canned, dried, frozen, or pureed fruits and vegetables.
	
 1.Short titleThis Act may be cited as the Fruit and Vegetable Access for Children Act. 2.Fresh fruit and vegetable programSection 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is amended by inserting , canned, dried, frozen, or pureed after fresh each place it appears in each of subsections (a), (b), and (e).